Citation Nr: 0721566	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-04 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for neck and back pain, 
variously diagnosed as Klippel-Feil syndrome and cervical 
muscle strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from July 1976 until June 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.

The December 2005 statement of the case references a June 
2005 confirmed rating decision as the determination contested 
by the appellant.  However, a March 2005 communication from 
the veteran is construed as a notice of disagreement as to a 
November 2004 rating decision.  Thus, it is the November 2004 
determination that is the subject of this appeal.  


REMAND

The veteran is seeking service connection for a disability of 
the back and neck.  He contends that he injured his 
thoracolumbar spine in service.  

In the present case, the service medical records show that a 
Medical Board concluded that the veteran had Klippel-Feil 
syndrome, a congenital deformity of the neck.  Specifically, 
there was fusion of the lower cervical vertebrae.  The 
Medical Board concluded that the veteran's congenital 
deformity was not incurred in or aggravated in service.  
Discharge was recommended, as the veteran was deemed 
physically unfit for service. 

In evaluating a claim of entitlement to service connection, 
the Board notes that mere congenital or developmental 
defects, absent, displaced or supernumerary parts, refractive 
error of the eye, personality disorder and mental deficiency 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes. 38 C.F.R. § 
3.303(c), 4.9 (2006).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996) and cases cited therein.  However, service 
connection for a congenital disability may be awarded if it 
is shown that such congenital defect was aggravated through 
superimposed injury during active service.  See VAOPGCPREC 
82-90 (July 18, 1990).  

In the present case, the Board finds that an examination 
should be provided to determine whether the veteran's 
congenital defect of the cervical spine was aggravated in 
service through superimposed injury.  It should also be 
determined whether any neck or back disabilities exist 
separate and apart from the congenital defect, and whether 
any such disabilities were incurred in active service.  


Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington DC for the following 
action:

1.  Arrange for a VA orthopedic 
examination.  All necessary tests, 
including complete range of motion 
testing, should be performed.  Any 
current disabilities of the neck and back 
should be diagnosed.  The examiner is 
further requested to offer an opinion as 
to whether it is at least as likely as 
not that the veteran's in-service 
complaints and treatment referable to the 
back and neck represent superimposed 
injury that permanently worsened the 
veteran's congenital deformity.  The 
examiner is also asked to state whether 
any current diagnoses separate and 
distinct from any congenital condition 
are at least as likely as not incurred 
during the veteran's active service.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

The claims folder should be reviewed in 
conjunction with the evaluation, and the 
examination report should indicate that 
such review occurred.  


2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




